        Case 4:19-cv-00310-WTM-CLR Document 26 Filed 05/26/20 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


JULIE GERBSCH,


        Plaintiff,

V.                                                CASE NO. CV419-310


BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA,

        Defendant.




                                    ORDER


     Before the Court is the parties' Joint Motion for Settlement

Approval. (Doc. 25.) Under the Fair Labor Standards Act (^^FLSA"), this

court    must   scrutinize   any   proposed    FLSA   settlement.   Lynn's   Food

Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982).

This Court will approve a compromised claim only if the settlement ^^is

a fair and reasonable resolution of a bona fide dispute over FLSA

provisions." Id.; see 29 U.S.C. § 216(b). After careful consideration,

the Court finds that the settlement is a fair and reasonable resolution


of the parties' bona fide dispute. Accordingly, the motion is GRANTED

and the accompanying settlement agreement (Doc. 25, Attach. 1) is

APPROVED. As a result, the case is DISMISSED WITH PREJUDICE. The Clerk

of Court is DIRECTED to close this case.


        SO ORDERED this             of May 2020.




                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT   OF GEORGIA
